Citation Nr: 1816806	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD. 


REPRESENTATION

Appellant represented by:	Timothy Franklin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied reopening a claim of entitlement to service connection for PTSD on the basis that the evidence submitted was not new and material.  The Veteran filed a timely notice of disagreement (NOD) in July 2013.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD before addressing the claim on its merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim of service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2011, the RO denied service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD, nor was there a verified in-service stressor.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

2.  Evidence received since the January 2011 rating decision raises a reasonable possibility of substantiating the underlying claim of service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD, and therefore is material evidence.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Petition to Reopen Claim

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2004 rating decision, the Veteran was denied service connection for a mental disorder, on the basis that there was no in-service or post-service treatment for or diagnosis of a mental disorder.  The Veteran did not file a notice of disagreement. 

In August 2010, the Veteran filed a claim of service connection for PTSD.  The RO denied the claim in January 2011, on the basis that the Veteran did not have a diagnosis of PTSD, nor was there a verified in-service stressor.  The Veteran did not file a notice of disagreement. 

In October 2012, the Veteran attempted to reopen his claim of service connection for PTSD.  

Since the January 2011 rating decision, evidence added to the claims file includes VA treatment records, buddy statements, and May 2017 hearing testimony.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final January 2011 rating decision. 

VA treatment records reflect that in October 2012, the Veteran was hospitalized and diagnosed with bipolar I disorder, manic.  The Veteran testified at his May 2017 hearing that he developed a psychiatric disorder during service, that he was treated for depression in service, and discharged for a psychiatric disorder.  He further testified that he has had depression since service.  Buddy statements submitted in May 2014 in support of the Veteran's claim also suggest that the Veteran developed a psychiatric disorder during service.

Thus, new evidence submitted since the RO's January 2011 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's January 2011 decision, and reopening the claim of service connection an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD, is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD, is granted.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  Specifically, he contends that his acquired psychiatric disorder began during service, that he received mental health treatment during service, and that he has experienced psychiatric symptoms since service.

A February 1992 Report of Mental Status Evaluation reflects that the Veteran reported being depressed since entering the military and that he had attempted suicide.  February and May 1992 General Counseling Forms reflect the Veteran received counseling concerning Chapter 5, Chapter 13, and Chapter 14 separation and the Veteran's DD Form 214 reflects that he was discharged due to a personality disorder.  
Post-service VA treatment records reflect that the Veteran has been hospitalized for and diagnosed with bipolar I disorder, manic.  

The Veteran has not been afforded a VA psychiatric examination and medical opinion concerning the nature and etiology of his acquired psychiatric disorder.  Accordingly, the Board finds that the record does not contain sufficient medical evidence to make a decision concerning service connection for an acquired psychiatric disorder.  Therefore, a remand is warranted in order that a VA psychiatric examination and medical opinion be obtained to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD.

The Veteran contends that he received mental health treatment while in service and records associated with the claims file reflects that the Veteran was diagnosed with a personality disorder while in service.  The record reflects that the RO made one attempt to obtain in-service mental health treatment records, with a negative response.  See June 2014 VA 21-3101 Request for Information.  VA is required to make reasonable attempts to obtain relevant records.  38 C.F.R. § 3.159 (2017).  Reasonable efforts should include at least one follow-up attempt following an initial request for records.  Id.  The record does not indicate a follow-up attempt was made to obtain the Veterans mental health treatment records.   The record reflects that the Veteran may have received mental health treatment in service and these records may be pertinent to the Veteran's claim for an acquired psychiatric disorder.  Therefore, upon remand, a second attempt should be made to obtain any in-service mental health treatment records. 

Prior to obtaining a VA examination and medical opinion, any outstanding VA treatment records or private treatment records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in February 2014.  Additionally, it was indicated during the Veteran's May 2017 Board hearing that additional evidence was going to be submitted in support of the Veteran's claim.  However, the record does not reflect that additional evidence was submitted and/or associated with the Veteran's claims file.  Upon remand, the Veteran should be invited to submit additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since February 2014 and any private treatment records identified by the Veteran.  

2.  The Veteran should be requested to provide additional evidence in support of his claim, to include as indicated during the May 2017 Board hearing.  Any requests made and negative responses received should be documented in the claims file.

3.  Send a second request to the appropriate source(s) for the Veteran's in-service mental health treatment records.  Attempts to obtain this information, as well as any negative response, should be documented in the claims file. 

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD.

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.  

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner is asked to identify any psychiatric disorder for which the Veteran has been diagnosed.

For each diagnosed psychiatric disorder, to include depression, bipolar disorder, and PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's psychiatric disorder began during active service or is related to any incident of service; or, began within one year after discharge from active service. 

The examiner is asked to comment upon the relationship between the Veteran's reported depression in service, including his history of suicide attempt and diagnosis of personality disorder, and any currently diagnosed psychiatric disorder, to include depression, bipolar disorder, and PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CYNTHIA M. BRUCE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


